Citation Nr: 0030103	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye disorder, including cataracts.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a fracture of the left jaw, with loss of teeth.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic skin disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
frostbite.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for arthritis of 
multiple joints.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for depression.

10.  Entitlement to service connection for bilateral inguinal 
hernias.

11.  Entitlement to service connection for varicose veins, 
with swelling of legs and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1956.  The National Personnel Records Center (NPRC) has 
reported that the veteran also served three years and four 
days of active duty prior to his 1951 to 1956 period of 
service, although the exact dates of the earlier period of 
service are not available.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Denver, 
Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO found that new and material evidence had not been 
submitted to reopen previously denied claims for service 
connection for the following conditions: an eye disorder, 
including cataracts; bilateral hearing loss; residuals of a 
fracture of the left jaw, with loss of teeth; and a chronic 
skin disorder.  This appeal also arose from a July 1998 
rating decision, in which the RO found that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for frostbite, and the RO denied 
claims for service connection for the following conditions: 
hypertension; arthritis of multiple joints; headaches; 
depression; bilateral inguinal hernias; and varicose veins, 
with swelling of legs and feet.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement from a 
July 1986 rating decision denying service connection for an 
eye disorder, including cataracts, for bilateral hearing 
loss, for residuals of a fracture of the left jaw, with loss 
of teeth, for a chronic skin disorder, and for frostbite.

2.  The evidence that has been submitted since the July 1986 
rating decision does not address the question of whether any 
current disorders of the veteran's eyes are related to any 
injury or disease of the eyes during service.

3.  Evidence submitted since the July 1986 rating decision 
includes recent medical evidence of a current hearing loss 
disability.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for bilateral hearing loss.

5.  The veteran was exposed to noise, including machine gun 
fire, during service.

6.  The veteran worked in automotive repair for many years 
after service.

7.  The veteran's bilateral hearing loss was first noted 
approximately thirty years after his service.

8.  The evidence that has been submitted since the July 1986 
rating decision does not address the question of whether any 
current jaw pain and loss of teeth are related to any injury 
or disease during service.

9.  Evidence submitted since the July 1986 rating decision 
includes the veteran's account of a skin disorder incurred 
during service.

10.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a chronic skin disorder.

11.  The veteran has reported that he had a skin disorder on 
his left leg during service in the 1950s.

12.  Scarring on the veteran's left leg was noted in the 
1980s.

13.  The evidence submitted since the July 1986 rating 
decision merely repeats the veteran's prior statement that he 
suffered frostbite during service.

14.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for hypertension.

15.  The veteran currently has hypertension.

16.  There is no medical evidence of diagnosis of 
hypertension prior to 1967.

17.  The veteran has made conflicting statements as to 
whether he was diagnosed with hypertension during service.

18.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for arthritis of multiple joints.

19.  The veteran has reported a history of injuries, 
including a fall off of a ladder, during service.

20.  Physicians have not provided diagnoses of current 
arthritis in the veteran's right knee, left shoulder, left or 
right wrists, or other joints in his hands.

21.  Physicians have not indicated any relationship between 
disease or injury during service and current arthritis of the 
veteran's left knee, spine, or right shoulder.

22.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for headaches.

23.  The veteran has chronic headaches that began during 
service.

24.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for depression.

25.  The veteran was treated for a nervous condition in the 
1960s and 1970s, and was diagnosed in the 1980s with major 
depressive disorder.

26.  Mental health professionals have not indicated a 
connection between disease or events during service and the 
veteran's currently diagnosed major depressive disorder.

27.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for bilateral inguinal hernias.

28.  The veteran's bilateral inguinal hernias are not 
reasonably shown to have been present during the veteran's 
service, or within one year following his separation from 
service.

29.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for varicose veins and swelling of the legs and 
feet.

30.  The veteran's varicose veins and swelling of the legs 
and feet are not reasonably shown to have been present during 
his service.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision denying service connection 
for an eye disorder, including cataracts, for bilateral 
hearing loss, for residuals of a fracture of the left jaw, 
with loss of teeth, for a chronic skin disorder, and for 
frostbite, is a final decision.  38 U.S.C.A. § 7105 (West 
1991).

2.  The evidence received since the July 1986 rating decision 
is not new and material with respect to the veteran's claim 
for service connection for an eye disorder, including 
cataracts.  The claim may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  Evidence received since the July 1986 rating decision is 
new and material to the veteran's claim for service 
connection for bilateral hearing loss.  The claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

4.  The veteran's bilateral hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 U.S.C.A. § 5107, recently amended by H.R. 
4205, Floyd D. Spence National Defense Authorization Act for 
FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 2000); 
38 C.F.R. §§ 3.303, 3.385 (1999).

5.  The evidence received since the July 1986 rating decision 
is not new and material with respect to the veteran's claim 
for service connection for residuals of a fracture of the 
left jaw, with loss of teeth.  The claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

6.  Evidence received since the July 1986 rating decision is 
new and material to the veteran's claim for service 
connection for a chronic skin disorder.  The claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

7.  Scarring on the veteran's left leg is not shown to have 
been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 U.S.C.A. § 5107, recently 
amended by H.R. 4205, Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000); 38 C.F.R. §§ 3.303, 3.385 (1999).

8.  The evidence received since the July 1986 rating decision 
is not new and material with respect to the veteran's claim 
for service connection for frostbite.  The claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

9.  Hypertension was not incurred or aggravated in service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 U.S.C.A. § 5107, recently amended by H.R. 
4205, Floyd D. Spence National Defense Authorization Act for 
FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

10.  Arthritis of multiple joints was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 U.S.C.A. § 5107, recently 
amended by H.R. 4205, Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

11.  Chronic headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 U.S.C.A. § 5107, 
recently amended by H.R. 4205, Floyd D. Spence National 
Defense Authorization Act for FY 2001, Title XVI, Subtitle B, 
§ 1611 (October 30, 2000); 38 C.F.R. § 3.303 (1999).

12.  Depression was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 U.S.C.A. § 5107, recently amended by H.R. 4205, Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000); 38 C.F.R. § 3.303 
(1999).

13.  Bilateral inguinal hernias were not incurred or 
aggravated in service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 U.S.C.A. § 5107, recently 
amended by H.R. 4205, Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

14.  Varicose veins, with swelling of the legs and feet, were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 U.S.C.A. § 5107(a), recently amended 
by H.R. 4205, Floyd D. Spence National Defense Authorization 
Act for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a number of 
conditions.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that 

pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  In the 
case of certain chronic diseases, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  VA has 
a duty to assist a veteran in developing all facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a), recently amended by 
H.R. 4205, Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  VA shall give the veteran the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter.  38 U.S.C.A. § 5107(b), recently amended by H.R. 
4205, Floyd D. Spence National Defense Authorization Act for 
FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).

In a July 1986 rating decision, the RO denied the veteran's 
claims for service connection for an eye disorder, including 
cataracts, for bilateral hearing loss, for residuals of a 
fracture of the left jaw, with loss of teeth, for a chronic 
skin disorder, and for frostbite.  A rating decision becomes 
a final decision when a claimant does not file a notice of 
disagreement with that decision within one year after the 
decision is issued.  See 38 U.S.C.A. § 7105 (West 1991).  The 
veteran did not file a notice of disagreement with the denial 
of service connection for those several conditions within one 
year after the July 1986 rating decision, and the rating 
decision became a final decision with respect to those 
claims.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  38 C.F.R. § 3.156 (1999).  
In order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis (not only since the time that 
the claim was last disallowed on the merits).  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The July 1986 rating decision is the only disallowance of the 
claims for service connection for an eye disorder, hearing 
loss, jaw and dental disorders, a skin disorder, and 
frostbite that became a final decision.  Therefore, the Board 
will address the requests to reopen those claims based on 
whether new and material evidence has been received since the 
July 1986 rating decision.

Unfortunately, the veteran's claims file does not contain any 
service medical records.  His service medical records are 
presumed to have been destroyed in a July 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  When a veteran's records are presumed destroyed, 
the Board has a heightened obligation to explain its findings 
and conclusions, and to consider carefully the requirement 
that the benefit of the doubt in a veteran's benefits claim 
be resolved in favor of the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board will 
comply with this heightened obligation in addressing the 
veteran's claims.  In addition, the Board acknowledges that 
it may be possible for lay evidence, even in the absence of 
medical evidence, to establish service connection, and that 
the Board must determine whether an appellant's lay testimony 
is credible, and whether that testimony places the evidence 
in equipoise.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25-26 (1991).

Requests for Reopening

The veteran's claims for service connection for an eye 
disorder, hearing loss, jaw and dental disorders, a skin 
disorder, and frostbite were each denied in a rating decision 
that became a final decision.  The issue currently on appeal 
before the Board with respect to each of those claims is 
whether new and material evidence has been submitted to 
reopen the previous final denials.

Eye Disorder
The veteran is seeking service connection for conditions 
manifested by poor vision and irritation of his eyes.  The 
evidence associated with the veteran's claims file prior to 
the July 1986 rating decision included statements from the 
veteran and VA medical records.  In an August 1984 hearing at 
the RO, the veteran reported that his vision was blurry, and 
that he could not drive a car because of his poor vision.  In 
September 1984, the veteran wrote that, in his duties 
fighting fires during service, smoke and flames had injured 
his eyes.  In December 1985, the veteran wrote that he had 
begun to have problems with his eyes in 1947, during his 
service in Germany.  The reports of VA examinations of the 
veteran's eyes in October 1984 and June 1986 indicated that 
the veteran had refractive error and early cataracts.

The evidence that has been added to the veteran's claims file 
since July 1986 includes more recent VA medical records and 
statements from the veteran.  VA outpatient treatment notes 
from April 1988 reflected the veteran's report that his eyes 
hurt.  On VA examination in June 1989, the veteran reported 
that he had worn glasses for forty years.  He reported pain 
in his eyes, particularly in the preceding two months.  The 
examiner noted a grade II hypertensive arteriovenous 
compression defect in both eyegrounds.  In February 1993, the 
veteran wrote that smoke and flames had injured his eyes 
during his duties as a firefighter in service.  In April 
1995, he wrote that he had begun to have trouble with his 
eyes between 1950 and 1956, while he was a firefighter in 
service.

The veteran's more recent statements are essentially 
cumulative of his earlier statements, asserting that problems 
with his eyes began at the time of his firefighter duties in 
service.  Those newer statements do not add information that 
was not available before July 1986.  The newer VA medical 
records provide information about the current condition of 
the veteran's eyes that is somewhat different from the 
earlier findings.  Nonetheless, the more recent medical 
findings are also essentially cumulative, in that they 
indicate that the veteran has current eye disorders, and 
evidence of current eye disorders was already present prior 
to July 1986.  None of the evidence added since July 1986 is 
relevant to the question as to whether there is any 
relationship between current eye conditions and any disease 
or injury in service.  Therefore, the newer evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection.  The Board concludes that the evidence added 
since July 1986 is not material to the claim.  In the absence 
of evidence that is both new and material, the request to 
reopen the previously denied claim is denied.

Bilateral Hearing Loss
In December 1985, the veteran wrote that he had sustained ear 
injury and hearing loss beginning in 1947, when he was 
serving in Germany, with duties involving trucking.  That 
December 1985 statement was the only evidence related to the 
veteran's hearing loss claim that was associated with the 
veteran's claims file prior to the July 1986 rating decision.  
After the July 1986 rating decision, additional evidence 
regarding the hearing loss claim was received, including the 
report of VA audiological testing, in June 1989, that showed 
that the veteran has a disabling high frequency hearing loss.  
The addition of evidence that the veteran has a current 
hearing loss disability is new and material to the veteran's 
claim.  Therefore, the claim is reopened.

The evidence submitted with regard to the veteran's claim for 
service connection for hearing loss includes VA medical 
examinations and audiometric testing.  The evidence compiled 
with respect to that claim does not point to the existence of 
any additional evidence that would be relevant to the claim.  
The Board finds that the facts relevant to that claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

In this case, service medical records are not available, so 
there is no medical evidence regarding the veteran's hearing 
during service.  The claims file does not contain any test 
results or other medical findings with respect to the 
veteran's hearing dated prior to 1989.  VA audiological 
testing performed in June 1989 revealed a bilateral high 
frequency hearing loss that meets the criteria to be 
considered a disability for VA purposes.  The evidence 
regarding a relationship between the current hearing loss and 
service consists of the veteran's reports that he was exposed 
to noise during his service.  In particular, he has reported 
that he was exposed to noise from a 50 caliber machine gun 
that he and others fired in training exercises, when he 
served in a transportation unit in Germany.  In a May 1996 
hearing at the RO, the veteran reported that, after he was 
exposed to the machine gun noise, he began to notice that his 
ears hurt when he went swimming.  He reported that he had 
experienced trouble hearing since that time.  The veteran has 
reported that he worked for many years after service, much of 
the time operating a service station, which involved selling 
fuel and repairing cars.

The Board finds that the veteran's report of noise exposure 
during service is credible.  The history that the veteran has 
provided, however, is not sufficient to establish that his 
current hearing loss is attributable to noise exposure during 
service.  The veteran is competent to recall that he noticed 
difficulty hearing during service; but testing or other 
medical evaluation would be necessary to indicate that actual 
hearing loss was present at that time.  The veteran's current 
hearing loss was first documented more than thirty years 
after his service.  There is no contemporaneous medical or 
lay evidence that the veteran had trouble hearing earlier 
than the 1980s.  In addition, the veteran's work in 
automotive repair for many years after service is consistent 
with noise exposure during those years.  Considering the many 
years which elapsed between exposure to gun noise in service 
and the first documented complaints of hearing difficulty, 
and the probability of at least some degree of occupational 
noise exposure through those intervening years, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for the current 
bilateral hearing loss.  The claim is denied.

Residuals of a Fracture of the Left Jaw, With Loss of Teeth.
The veteran contends that he sustained a fracture of the left 
side of his jaw during service.  He is seeking service 
connection for residuals of the fracture, and for the loss of 
teeth.  The claims file does not contain any evidence 
regarding the veteran's jaw and teeth from earlier than the 
1980s.  The evidence that was in the claims file prior to the 
July 1986 rating decision included statements from the 
veteran and VA medical records.

On VA medical examination in January 1984, the examiner noted 
that the majority of the veteran's teeth were missing, and 
that he had poor dental hygiene.  On VA examination in 
October 1984, the veteran reported that during service, in 
1952, he fell off a ladder and sustained a concussion and a 
fracture of the left mandible.  He reported that he had 
continued to have a dull ache over his left mandible since 
then, and that he had headaches that sometimes included pain 
radiating over the left jaw.  The examiner noted no 
temporomandibular joint tenderness.  The examiner noted 
multiple missing and loose teeth.  The examiner's diagnosis 
was status post fracture, 1952, healed, with residual 
discomfort as described.  VA outpatient treatment notes from 
January 1986 and June 1986 reflect that the veteran reported 
dental pain, and a dull daily ache in his left mandible.  The 
examiner noted that x-rays had been negative for arthritis in 
the jaw.

In an August 1984 hearing at the RO, the veteran reported 
that his teeth were falling out.  He stated that he had 
toothaches and swelling gums.  In September 1984, the veteran 
wrote that he fractured his jaw during service when he fell 
off a ladder, in the course of his duties fighting fires.

The evidence that has been added to the claims file since 
July 1986 includes more recent statements from the veteran 
regarding the history of his jaw and dental problems.  VA 
outpatient treatment notes from June 1988 reflect that the 
veteran reported severe jaw pain.  In May 1989, the veteran 
wrote that some of his teeth were knocked out during his 
service in Korea.  In February 1993, he wrote that he had 
fractured his jaw during service when he fell off of a 
ladder.  In March 1995, he wrote that he had fractured his 
jaw in 1948, while he was serving in Germany.  In April 1995, 
he wrote that some of his teeth were knocked out in truck 
accidents during service.

In a May 1996 hearing at the RO, the veteran reported that 
some of his teeth were knocked out in a truck accident during 
service, when his teeth hit the steering wheel.  He reported 
that his jaw was fractured during his service in Germany, 
when the butt of a machine gun mounted on a truck swung 
around and hit him in the jaw.  In a May 2000 Travel Board 
hearing before the undersigned Board Member, the veteran 
reported that he had lost teeth while serving in Germany.

The veteran's more recent statements are essentially 
cumulative of his earlier statements, asserting that he 
fractured his jaw and lost some of his teeth during service.  
The veteran's accounts of jaw fracture and tooth loss during 
service were already of record prior to July 1986.  None of 
the evidence added since July 1986 is relevant to the 
question as to whether there is any relationship between 
current tooth loss and claimed jaw pain and any disease or 
injury in service.  Therefore, the newer evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection.  The Board concludes that the evidence added 
since July 1986 is not material to the claim.  In the absence 
of evidence that is both new and material, the request to 
reopen the previously denied claim is denied.

Skin Disorder
The RO has granted service connection for a burn scar on the 
veteran's right shoulder.  The veteran is seeking service 
connection for a disorder that affects the skin on his legs.  
The evidence that was in the claims file prior to the July 
1986 rating decision included VA medical records and 
statements from the veteran.  VA outpatient treatment notes 
from December 1982 reflect that the veteran reported that he 
had a lesion on his left ankle that did not heal.  In May 
1983, the veteran reported that he had had a sore on his leg 
for three or four years.  He also reported that he had a rash 
on his legs.

On VA examination in January 1984, the examiner noted that 
the veteran had areas of hyperpigmentation over both legs.  
In an August 1984 hearing at the RO, the veteran reported 
that he used a lotion for a skin disorder.  He reported that 
his skin was dry, and that it bled.  On VA examination in 
October 1984, the veteran reported that he used 
hydrocortisone on his right shin for dermatitis.  He reported 
that the skin on his left calf was darkened, scaly, and 
frequently itchy.  The examiner noted stasis changes on the 
veteran's left calf.

VA outpatient treatment notes from September 1985 indicated 
that the veteran had dermatitis on his left shin.  In 
December 1985, the veteran wrote that he had incurred a skin 
disorder in 1952 or 1953, during his service in Korea.  On VA 
examination in June 1986, the examiner noted burn scars on 
the veteran's shoulder, and reported the rest of the 
examination of the veteran's skin was unremarkable.

The evidence added to the claims file since July 1986 
includes more recent VA medical records and statements from 
the veteran.  On VA examination in June 1989, the veteran 
reported that he had developed a tropical fungal disease on 
the skin of his left leg and ankle, in 1951 and 1952, while 
he was serving in Korea.  He reported that he had used salve 
that was prescribed, and the condition had healed, leaving 
depigmented spots.  He reported that the condition had no 
current activity.  The examiner noted some areas of vitiligo 
on the veteran's left shin and ankle.  The examiner's 
diagnosis was tinea corporis, healed, with depigmented scars.

VA medical records reflected that the veteran was seen in 
June 1990 for an injury to his left foot from a lawn mower 
accident.  On VA examination in September 1992, the veteran 
reported an injury of his left calf one month earlier, from a 
car door.  The examiner noted a scar on the veteran's left 
foot from the mower injury, a laceration on his left leg, and 
cellulitis and a laceration on the left leg.  In November 
1992, the veteran was seen for hot water burns on his left 
foot.  In April 1995, the veteran wrote that his skin 
disorder had started during his service in Korea, between 
1950 and 1956.  In a May 1996 hearing at the RO, the veteran 
reported that the skin disorder on his leg had started in 
service, during the period when he was a firefighter.

The evidence added since the July 1986 rating decision 
includes the veteran's account of a skin disorder on his left 
leg during service.  The veteran provided history that had 
not been in the file prior to the July 1986 rating decision.  
The Board finds that the additional information is relevant 
and sufficient to constitute new and material evidence with 
regard to the veteran's skin condition claim.  Therefore, 
that claim is reopened.

The evidence submitted with regard to the veteran's claim for 
service connection for a skin disorder includes VA medical 
examinations.  The evidence compiled with respect to that 
claim does not point to the existence of any additional 
evidence that would be relevant to the claim.  The Board 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The medical records show evidence of depigmented scars on the 
veteran's left shin and ankle.  The veteran's statements 
provide evidence that he had a skin disorder on his left leg 
during service.  The file does not contain medical or lay 
evidence, however, that documents that a skin disorder 
affecting the veteran's left leg during service continued 
after service.  The earliest post-service evidence of a skin 
disorder on the veteran's left leg is dated in the 1980s, 
decades after the veteran's service.  The examiners who have 
noted current scarring on the veteran's left leg have not 
provided any opinion regarding the etiology of that scarring.  
Given the lapse of many years between service and the 
earliest notation of the current scarring, and the absence of 
evidence relating the current scarring to any disorder during 
service, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
chronic skin disorder.  The claim is denied.

Frostbite
The claims file contains very little evidence regarding the 
veteran's claim for service connection for frostbite.  On a 
form completed in December 1985, the veteran indicated that 
he had suffered frostbite during service in 1947, while at 
Ft. Knox, Kentucky, and while in Germany.  In a March 1995 
statement, the veteran indicated that he had suffered 
frostbite between 1947 and 1950, while he was at Ft. Knox, 
Kentucky.  In April 1995, the veteran wrote that he had 
suffered frostbite during service.  The evidence added after 
July 1986 merely repeats the information provided before that 
date.  As such, the more recent information is cumulative, 
and not material to the claim for service connection for 
frostbite.  As new and material evidence has not been 
received, the claim may not be reopened.

Appeals for Service Connection

The veteran's claims for service connection for hypertension, 
arthritis of multiple joints, headaches, depression, 
bilateral inguinal hernias, and varicose veins, with swelling 
of legs and feet, were not subject to any previous final 
denial.  The issue before the Board with regard to each of 
these claims is an appeal for service connection.

Hypertension
The veteran is seeking service connection for hypertension.  
Hypertension is one of the chronic diseases for which service 
connection may be presumed if it manifests to a compensable 
degree within one year after separation from service.  
38 C.F.R. § 3.309 (1999).  As noted above, no service medical 
records for the veteran are available.  The earliest 
treatment for hypertension noted comes in a February 1987 
letter from private physician Bernard F. Gipson, Sr., M.D., 
in which Dr. Gipson wrote that he had treated the veteran 
from 1967 through 1976 for essential hypertension.  VA 
outpatient treatment notes from 1982 note follow-up with 
respect to the veteran's blood pressure.  In 1983, the 
veteran reported that he was on medication for hypertension, 
which he had been known to have for years.

On VA examination in January 1984, the veteran reported that 
he had been under treatment for hypertension since his 
service.  He reported that he had shortness of breath, and a 
sensation of heaviness in his chest.  The examiner found that 
the veteran had hypertension that was inadequately controlled 
on his present medication.  In an August 1984 hearing at the 
RO, the veteran reported that he was on medication for a 
heart problem.  On VA examination in October 1984, the 
veteran reported that his hypertension had first been noted 
in 1954, and that he had been on medication for hypertension 
since then.  He reported that he had daily intermittent chest 
pain, occasionally with shortness of breath.  The examiner 
found that the veteran had essential hypertension.  In 
December 1985, the veteran was admitted to a VA Medical 
Center for hypertension and chest pain.  He was observed and 
treated for five days.  VA medical records show ongoing 
treatment for hypertension through the 1980s.

On VA examination in October 1992, the veteran reported that 
his hypertension had been diagnosed in the 1970s.  In a May 
1996 hearing at the RO, the veteran reported that his 
hypertension had been diagnosed by his private physician, Dr. 
Gipson.  The veteran reported that he had gotten out of 
service in the 1950s, and had first seen Dr. Gipson in the 
1960s or 1970s.  He reported that he had never been told he 
had high blood pressure before that.

The evidence submitted with regard to the veteran's claim for 
service connection for hypertension includes VA medical 
examinations.  The evidence compiled with respect to that 
claim does not point to the existence of any additional 
evidence that would be relevant to the claim.  The Board 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The veteran's claim for service connection for hypertension 
is supported by current diagnoses of hypertension.  As the 
veteran's service medical records are absent through no fault 
of the veteran's, the Board will give careful consideration 
as to whether the gaps in evidence may be filled by credible 
evidence from the veteran.  In this case, the veteran has 
provided differing accounts as to when his hypertension was 
first diagnosed and treated.  In VA examinations in January 
1984 and October 1984, the veteran reported that he had been 
on medication for hypertension since his service.  In a May 
1996 hearing at the RO, however, the veteran reported that he 
had never been told he had hypertension until it was 
diagnosed by his private physician, Dr. Gipson.  The veteran 
reported that he had first seen Dr. Gipson in the 1960s or 
1970s.  Dr. Gipson has written that he began treating the 
veteran for hypertension in 1967, approximately eleven years 
after the veteran's separation from service.  In light of the 
inconsistencies between the veteran's accounts of the 
treatment of his hypertension, there are doubts as to the 
credibility of his assertions, and the fact remains that 
there is no clinical evidence documenting such treatment 
until several years after service.  In the absence of 
competent evidence that hypertension was present during or 
soon after service, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's current 
hypertension was incurred in service.  Therefore, the claim 
for service connection for hypertension is denied.

Arthritis of Multiple Joints
The veteran has reported pain and other problems in a number 
of his joints, including his back, both knees, both 
shoulders, both wrists, and other joints in both hands.  He 
is seeking service connection for arthritis in multiple 
joints.  Arthritis is one of the chronic diseases for which 
service connection may be presumed if it manifests to a 
compensable degree within one year after separation from 
service.  38 C.F.R. § 3.309 (1999).  The evidence in the 
claims file with regard to the veteran's arthritis claim 
consists of statements from the veteran, documentation of 
private medical treatment, and VA examinations and other VA 
medical records from the 1980s and 1990s.  The evidence 
compiled with respect to that claim does not point to the 
existence of any additional evidence that would be relevant 
to the claim.  The Board finds that the facts relevant to 
that claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

The medical evidence includes diagnoses of arthritis in 
certain of the veteran's joints.  On VA examinations in 
October 1984 and June 1986, the examiner found that the 
veteran had degenerative arthritis in his left knee.  In a 
February 1987 statement, the veteran's private physician, Dr. 
Gipson, wrote that he had treated the veteran between 1967 
and 1976, and that one of the conditions for which he had 
treated the veteran was osteoarthritis of the spine.  On VA 
examination in June 1989, the examiner found that the veteran 
had osteoarthritis in his right shoulder.  Thus, the evidence 
includes medical diagnoses of arthritis in the veteran's left 
knee, spine, and right shoulder.  While the veteran has 
reported pain in other joints, examinations and x-rays have 
not revealed arthritis in any of those other joints.

The veteran has reported that he sustained multiple injuries 
during service.  He has noted in particular an occasion when 
he fell of a ladder while fighting a fire, during his service 
in Korea.  With respect to the veteran's left knee, spine, 
and right shoulder, all of which have been diagnosed with 
arthritis, the medical evidence of record does not indicate 
that the current arthritis may be associated with injury 
during service.  Nor is there any evidence that the veteran 
had arthritis in any of those areas during the year following 
his separation from service.  While the veteran is competent 
to report that he fell and sustained injuries during service, 
he is not competent to state that his injuries caused or 
produced arthritis that was first diagnosed many years after 
service.  Stated simply, it is settled Court doctrine that, 
to be competent, evidence relating a current disability to a 
disease or injury in service must be in the form of a 
reasoned opinion from an individual with demonstrated medical 
expertise.  In the absence of competent, medical evidence 
linking current arthritis to injury or disease in service, 
the preponderance of the evidence is against service 
connection for the current arthritis.  The claim for service 
connection is denied.

Headaches
The veteran contends that he has chronic, daily headaches 
that began during service, when he fell off a ladder and hit 
his head.  Several VA treatment and examination records from 
the 1980s reflect his reports that he had had headaches since 
the 1950s, when he fell off of a ladder and hit his head, 
during his service in Korea.  On VA examination in October 
1984, the examiner noted the history reported by the veteran, 
and diagnosed post-traumatic headaches residual to a 
concussion in 1952.  VA physicians have described the 
veteran's current headaches as tension headaches.

The evidence in this case includes a current medical 
diagnosis of headaches, the veteran's report that headaches 
began following an injury during service, and the veteran's 
report, accepted by a VA examiner, that his current headaches 
have occurred continuously since the injury during service.  
The Board finds that the facts relevant to that claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

The Board notes that headaches are a subjective disorder, 
such that medical observations are not dispositive in 
confirming or refuting an individual's account of the history 
of his symptoms.  Like the veteran's other claims, his 
headache claim is addressed only by evidence from the 1980s 
forward.  There are no service medical records to confirm the 
veteran's account of head injury and headaches during 
service.  Nonetheless, his accounts of the history of 
headaches since service are fairly consistent.  A VA examiner 
accepted the veteran's history as consistent with his current 
symptoms.  While there is a gap of many years in documentary 
evidence, there is no affirmative evidence that directly 
refutes the veteran's account.  The veteran, although a 
layperson, is nevertheless competent to relate that he fell 
from a ladder and injured his head during service.  It should 
be emphasized that the Board is aware of its heightened 
obligation to recognize an element of doubt in this case, 
since service medical records, if available, could very well 
have substantiated significant head trauma having been 
experienced by the veteran during service.  The Board finds 
that the veteran's contentions suffice to put in the evidence 
in equipoise.  Resolving reasonable doubt in favor of the 
veteran's claim, the Board grants service connection for 
headaches.

Depression
The veteran is seeking service connection for depression.  In 
VA treatment notes and examination reports from the 1980s and 
1990s, several physicians and psychiatrists noted that the 
veteran appeared to be depressed.  VA examiners diagnosed the 
veteran as having major depressive disorder.  In his 1987 
letter, Dr. Gipson indicated that the conditions for which he 
had treated the veteran from 1967 to 1976 had included a 
nervous condition.  In written statements and hearing 
testimony, the veteran has described upsetting events that he 
experienced during service, such as seeing the victims of 
building fires.  Nonetheless, the statements in the claims 
file do not contain any clear statement from the veteran 
regarding when his current depression began.  The reports 
from medical and mental health professionals do not address 
the history or etiology of the veteran's current depression.

The evidence submitted with regard to the veteran's claim for 
service connection for depression includes VA mental health 
examinations.  The evidence compiled with respect to that 
claim does not point to the existence of any additional 
evidence that would be relevant to the claim.  The Board 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The records in the claims file provide a current diagnosis of 
major depressive disorder.  The evidence of record, however, 
does not contain a clear claim or competent support of any 
connection between the veteran's current depression and his 
service.  Therefore, the preponderance of the evidence is 
against the claim for service connection for depression.  The 
claim is denied.

Bilateral Inguinal Hernias
The veteran is seeking service connection for bilateral 
inguinal hernias.  On VA examination in October 1984, the 
veteran reported that, for two years, he had had intermittent 
swelling in his right inguinal area.  He reported that the 
swelling had been growing over the last two months.  The 
examiner noted a three centimeter inguinal hernia on the 
right, and a one centimeter inguinal hernia on the left.  VA 
outpatient treatment notes from December 1984 reflected that 
the veteran had a right inguinal hernia.  On VA examination 
in June 1986, the examiner noted bilateral inguinal hernias.  
The examiner noted that the hernia on the right was 
symptomatic, with swelling.  On VA examination in June 1989, 
the veteran reported that he did not remember when his hernia 
was first discovered.  The examiner noted a right inguinal 
hernia.  In a May 1996 hearing at the RO, the veteran 
reported that he had first had a hernia while he was in 
service.

The Board finds that the facts relevant to the claim for 
service connection for inguinal hernias have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.  The record contains a current diagnosis of bilateral 
inguinal hernias.  The veteran has made contradictory 
statements, however, about the history of his inguinal 
hernias.  In 1984, he said that a right-sided hernia had been 
present for two years.  In 1989, he stated that he did not 
remember when a hernia had first appeared.  In 1996, he 
stated that he first had a hernia in service.  Only one of 
the veteran's three statements about the history of his 
hernias tends to indicate that he had a hernia during 
service.  Neither the veteran nor the medical records provide 
evidence that tends to show that any hernia during service 
continued after service until the present.  Nor is there 
medical evidence that the present hernias are manifestations 
of any longstanding condition that might have its origins 
during the veteran's service.  Overall, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral inguinal hernias.  That 
claim is denied.

Varicose Veins, with Swelling of Legs and Feet
The veteran is seeking service connection for varicose veins 
and swelling of his legs and feet.  In an August 1984 hearing 
at the RO, the veteran reported that he had swelling in his 
legs.  On VA examination in October 1984, the veteran 
reported daily swelling in his ankles, greater in the left.  
He reported that he had varicose veins in his left calf that 
he had noticed for five years.  He also reported that he had 
intermittent swelling of the left calf and ankle.  The 
examiner found varicose veins on the veteran's left calf.

VA outpatient treatment notes from September 1985 reflected 
the veteran's report of swelling in his ankles and legs at 
the end of the day.  The examiner noted some swelling of the 
veteran's ankles.  On VA examination in June 1986, the 
veteran reported that he had varicose veins on his left leg, 
and swelling of both legs.  The examiner noted varicose veins 
on the left and right calves, and stasis changes on both 
calves.

On VA examination in June 1989, the veteran reported that his 
varicose veins had been treated in 1967, with elastic 
stockings.  The examiner noted that the veteran had varicose 
veins on both calves.  VA outpatient treatment notes from May 
1993 and November 1993 include the veteran's reports of 
swelling in his legs.  In a May 1996 hearing at the RO, the 
veteran stated that he first had varicose veins while he was 
in service.

The evidence submitted with regard to the veteran's claim for 
service connection for varicose veins and swelling of legs 
and feet includes medical examinations that include 
descriptions of the condition of the veteran's legs.  The 
medical records and the veteran's statements do not point to 
the existence of any additional evidence that would be 
relevant to the veteran's claim.  Therefore, the Board finds 
that the facts relevant to the veteran's claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Medical examinations have shown that the veteran currently 
has varicose veins in both of his calves, and that, on at 
least one occasion, a VA physician has observed the swelling 
in the legs that the veteran has reported.  However, the 
evidence does not tend to show that the veteran's varicose 
veins and leg swelling began during service.  In the May 1996 
hearing, the veteran stated that varicose veins did first 
appear during his service.  But in the October 1984 VA 
examination, he reported that he had had varicose veins for 
five years.  In June 1989, he stated that he had received 
treatment for varicose veins in 1967, a date that is 
considerably earlier, but still several years after his 
service.

There is no medical evidence that the veteran had varicose 
veins during or, of particular importance, since the 
veteran's service medical records are reportedly unavailable, 
within a period of a few years after his service.  The 
veteran's accounts regarding the onset of his varicose veins 
are inconsistent.  In that light, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's varicose veins and leg and feet swelling were 
incurred in service.  Therefore, his claim for service 
connection for those conditions is denied.


	(CONTINUED ON NEXT PAGE)

ORDER

The request to reopen a previously denied claim for service 
connection for an eye disorder, including cataracts, is 
denied.

The claim for service connection for bilateral hearing loss 
is reopened.

The reopened claim for service connection for bilateral 
hearing loss is denied.

The request to reopen a previously denied claim for residuals 
of a fracture of the left jaw, with loss of teeth, is denied.

The claim for service connection for a chronic skin disorder 
is reopened.

The reopened claim for service connection for a chronic skin 
disorder is denied.

The request to reopen a previously denied claim for frostbite 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis of multiple 
joints is denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for depression is denied.

Entitlement to service connection for bilateral inguinal 
hernias is denied.


	(CONTINUED ON NEXT PAGE)

Entitlement to service connection for varicose veins, with 
swelling of legs and feet, is denied.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

